DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
		Regarding claim 1, the closest prior art ted prior art of record Griffiths et al. (U.S. PN 5,625,574) teaches a method and the data processing system for monitoring the operating states of a technical plant. The operating states of the technical plant are characterized with measured values measured or modeled at a lowest level of the system. The plant is monitored with the measured values and with technological knowledge relevant to the operation of the technical plant stored in a memory of the data processing system. First, the measured values are processed and converted into plant symptoms specific of the associated operating states. Next, a diagnosis of the operational state of the plant is established from the plant symptoms and a significance value is assigned to the diagnosis, or a significance value is first assigned to the plant symptom and the diagnosis is prepared therefrom. The assignment of the significance is based on the technological knowledge. The diagnostic information is thus rated before it is appropriately forwarded to the user surface.
		However, Griffiths et al. either singularly or in combination, fail to anticipate or render obvious a method for monitoring a plant employing process automation technology, wherein at least one sensor unit and at least one actuator unit and one field detection unit are used in the plant, wherein the sensor unit and the actuator unit are in communication with a higher-level unit 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864